   1:20-cv-00766-JMC-SVH          Date Filed 11/05/20       Entry Number 22        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Kartrez Rush,                       )
                                    )
                                    )               Civil Action No.: 1:20-cv-00766-JMC
                    Plaintiff,      )
                                    )
      v.                            )                               ORDER
                                    )
                                    )
Andrew Saul,                        )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
____________________________________)

       Before the court is the Government’s unopposed Motion to Remand. (ECF No. 21.)

Specifically, the Government moves to reverse and remand the Commissioner’s final decision

denying Plaintiff Kartrez Rush’s July 24, 2017 Disability Insurance Benefits application for

further proceedings under sentence four of 42 U.S.C. § 405(g). Plaintiff Kartrez Rush has

consented to the Motion. (ECF No. 21.)

       Upon remand, the Appeals Council will remand the matter to an ALJ with instructions to:

   (1) Obtain medical advisor opinion for assistance in determining whether Plaintiff’s
       Systemic Lupus Erythematosus and depression met or equaled Listing 14.02A
       during the period beginning on October 26, 2016, when Plaintiff alleged the onset
       of disability, and prior to February 1, 2019, the date Plaintiff was found disabled.

   (2) If appropriate, reassess Plaintiff’s exertional and non-exertional limitations during
       the period beginning on October 26, 2016, when Plaintiff alleged the onset of
       disability, and prior to February 1, 2019. Additionally, if appropriate, reassess
       Plaintiff’s maximum residual functional capacity.

   (3) Take any further action necessary to complete the administrative record resolving
       the above issues, and issue a new decision.

       Accordingly, the court GRANTS the instant Motion to Remand under sentence four of

42 U.S.C. § 405(g) (ECF No. 21), REVERSES the decision of the Commissioner, and
   1:20-cv-00766-JMC-SVH          Date Filed 11/05/20     Entry Number 22         Page 2 of 2




REMANDS this matter for further proceedings consistent with this Order. The Clerk of Court is

directed to enter a final judgment terminating this case. See Shalala v. Schaefer, 509 U.S. 292,

297 (1993) (remand under sentence four is considered a final judgment).

       IT IS SO ORDERED.




                                                   United States District Judge
November 5, 2020
Columbia, South Carolina




                                               2
